MEMORANDUM **
Jose Garcia-Rubio appeals from his guilty plea conviction and sentence for unlawful reentry of a deported alien, in violation of 8 U.S.C. § 1326.
Garcia-Rubio contends that the district court erred by enhancing his sentence pursuant to 8 U.S.C. § 1326 based on a conviction that was not considered an aggravated felony at the time of his deportation. Garcia-Rubio acknowledges however, that his contention is foreclosed by our decision in United States v. Maria-Gonzalez, 268 F.3d 664, 667-71 (9th Cir.2001).
Garcia-Rubio also contends his sentence violated the Ex Post Facto Clause. Here too, Rubio’s contention is foreclosed by United States v. Ramirez-Valencia, 202 F.3d 1106, 1110 (9th Cir.), cert. denied, 531 U.S. 892, 121 S.Ct. 218, 148 L.Ed.2d 154 (2000) (per curiam), cited in Maria-Gonzalez, 268 F.3d at 668 n. 2.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.